           Case 1:20-cr-00045-NONE-SKO Document 22 Filed 09/14/20 Page 1 of 2


 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: dtorres@lawtorres.com
 5   Attorney for:
     HEATHER STANLEY
 6

 7                               IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT of CALIFORNIA
 9
                                                      ) Case No.: 20-CR-00045 NONE-SKO
10   UNITED STATES OF AMERICA,                        )
                                                      )
11                   Plaintiff,                       ) DEFENDANTS REQUEST AND WAIVER
                                                      ) OF APPEARANCE
12           vs.                                      )
                                                      )
13   HEATHER STANLEY,                                 )
                                                      )
14                   Defendant                        )
15   Defendant, HEATHER STANLEY, hereby waives her appearance in person in open court upon
16   the status conference set for Monday, September 14, 2020 of the above entitled court. Defendant
17   hereby requests the court to proceed in her absence and agrees that his interest will be deemed
18   represented at said hearing by the presence of his attorney, DAVID A. TORRES. Defendant
19   further agrees to be present in person in court at all future hearing dates set by the court including
20   the dates for jury trial.
21

22   Date: September 14, 2020                                      /s/Heather Stanley_________
23
                                                                   HEATHER STANLEY

24

25
     Date: September 14, 2020                                      /s/David A. Torres___________
                                                                   DAVID A. TORRES,
                                                                   Attorney for Defendant



                                        Summary of Pleading - 1
          Case 1:20-cr-00045-NONE-SKO Document 22 Filed 09/14/20 Page 2 of 2


 1                                             ORDER

 2          Good cause appearing.

 3          IT IS HEREBY ORDERED that defendant Heather Stanley is hereby excused from

 4   appearing at this court hearing scheduled for Monday, September 14, 2020.

 5
     IT IS SO ORDERED.
 6

 7
        Dated:    September 14, 2020                        /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                      Summary of Pleading - 2
